EXHIBIT 10.5

SHARE PLEDGE AGREEMENT
 
THIS SHARE PLEDGE AGREEMENT (the “Agreement”) dated for reference March 25,
2013, is made
 
BY:
 
The Shareholders of the Company set out in Schedule “A” attached hereto (each, a
“Pledgor” and collectively, the “Pledgors”)
 
AND:
 
VICTORY ELECTRONIC CIGARETTES, INC., a Nevada corporation having an office at
1880 Airport Drive, Ball Ground, GA 30107 (the “Company”)
 
IN FAVOUR OF:
 
TECKMINE INDUSTRIES, INC., a Nevada corporation having an office located at c/o
Clark Wilson LLP, 900 – 885 West Georgia Street, Vancouver, British Columbia V6C
3H1 (the “Lender”)
 
WHEREAS:
 
A.
By a commitment letter from the Lender to the Company dated January 31, 2013
(the “Commitment Letter”), the Lender has agreed to make a loan to the Company
in the principal amount of up to US$500,000 of which US$200,000 has been
advanced to date (the “Loan”); and

 
B.
It is a condition of the Loan that the Pledgors enter into this Share Pledge
Agreement in favour of the Lender;

 
NOW THIS PLEDGE WITNESSES the parties agreement as follows:
 
1.
Definitions. Capitalized terms used herein shall, except as expressly defined
herein, shall have the meanings ascribed thereto in the Commitment Letter.

 
“Encumbrances” means any lien, claim, charge, pledge, hypothecation, security
interest, mortgage, title retention agreement, option or encumbrance of any
nature or kind whatsoever;
 
 
1

--------------------------------------------------------------------------------

 
 
“Obligations” has the meaning given in section 3.
 
“Pledged Shares” means the shares in the capital of the Company identified in
Schedule “A” hereto.
 
2.
Grant of Security Interest. Each of the Pledgors grants to the Lender a
continuing specific assignment and security interest in:

 
(a)   
the Pledged Shares and any other shares in the capital of the Company from time
to time issued to the Pledgors, together with any replacements thereof and
substitutions therefor, and all certificates and instruments evidencing or
representing such securities;

 
(b)   
all dividends, whether in cash, kind or stock, received or receivable upon or in
respect of any of the Pledged Shares and all monies or other property payable or
paid on account of any return or repayment of capital in respect of any of the
Pledged Shares or otherwise distributed in respect thereof or which shall in any
way be charged to, or payable or paid out of, the capital of the Company on
account of the Pledged Shares;

 
(c)   
all other property that may at any time be received or receivable by or
otherwise distributed to the Pledgors in respect of; or in substitution for, or
in exchange for, any of the foregoing; and

 
(d)   
all cash, securities and other proceeds of the foregoing and all rights and
interests of the Pledgors in respect thereof or evidenced thereby;

 
(collectively, the “Collateral”).
 
Each of the Pledgors shall concurrently herewith deliver to the Lender the
certificates representing the Pledged Shares endorsed in blank for transfer (or
accompanied by stock powers of attorney) and if the Pledged Shares are not
registered in the name of the Lender or its nominee, at the request of the
Lender, each of the Pledgors will, at its own expense, concurrently herewith
execute all such transfers and documents as may be reasonably required, with all
such powers of sale and other necessary powers as may be expedient for vesting
in the Lender, or such person or persons as it may appoint, all of the Pledged
Shares, and will cause the respective registers of the Company to be endorsed to
show the Lender or such person or persons as the Lender may appoint as the owner
of the Pledged Shares. Forthwith upon payment in full of the Obligations, the
Lender will, (a) if any of the Pledged Shares and other Collateral are then
registered in the name of the Lender or its nominee, cause same to be registered
in the name of the applicable Pledgor, and (b) deliver the certificates
representing the Pledged Shares and any other Collateral, and any executed stock
powers of attorney, to the applicable Pledgor.
 
3.
Continuing Security. The Collateral shall be held by the Lender as general and
continuing security for payment, performance and observance of all present and
future debts, obligations and liabilities of the Company to the Lender in
connection with the Loan (collectively, the “Obligations”). Upon the earlier of
the following two trigger events, the security granted hereby and the power of
attorney granted in Section 20 below shall terminate and all rights to the
Collateral shall revert to the Pledgors and upon any such termination the Lender
will, at the Pledgors’ expense to the extent permitted by law, execute and
deliver to the Pledgors such documents as the Pledgors shall reasonably request
to evidence the termination of the security interest and the release of the
Collateral in favor of the Pledgors:

 
 
2

--------------------------------------------------------------------------------

 
 
(a)   
the repayment and performance in full of the Obligations; and

 
(b)   
the closing of the Formal Agreement, as defined in the non-binding Letter of
Intent dated January 17, 2013 (the “LOI”) between the Lender and the Company,
whereby the parties thereto proposed that the Lender would acquire all of the
issued and outstanding securities of the Company from the shareholders thereof
in consideration for securities of the Lender.

 
4.
Representations and Warranties of the Pledgor. Each of the Pledgors represents
and warrants to the Lender, upon each of which representations and warranties
the Lender specifically relies, that:

 
(a)   
each of the Pledgors is the lawful owner of the Pledged Shares set out in
Schedule “A” with full right to deliver, mortgage, pledge and charge the
Collateral to the Lender pursuant to this Pledge;

 
(b)   
the Pledged Shares are beneficially owned by and registered in the name of the
Pledgor, free and clear of all Encumbrances;

 
(c)   
there is no existing agreement, option, right or privilege capable of becoming
an agreement or option pursuant to which the Pledgors would be required to sell
or otherwise dispose of any of the Pledged Shares.

 
These representations and warranties are made at the date of execution hereof,
and are deemed to be repeated every day until the Obligations have been
discharged.
 
5.
Covenants of the Pledgors. Each of the Pledgors covenants to the Lender that
until all Obligations are paid and satisfied in full, each of the Pledgors shall
defend the Lender’s right, title and security interest in and to the Collateral
and shall not (and shall not purport to) sell, transfer, charge, relinquish or
otherwise dispose of, any of its interest in the Pledged Shares or other
Collateral except as permitted by the Commitment Letter.

 
6.
Covenants of the Lender. As long as there is no outstanding Event of Default,
the Lender shall not transfer, assign or sell any of its security interest in
any of the Collateral.

 
7.
Representations, Warranties and Covenants of the Company.

 
The Company hereby:
 
 
3

--------------------------------------------------------------------------------

 
 
(a)   
represents and warrants to the Lender that there are no shares in the capital of
the Company issued and outstanding other than the Pledged Shares and as set out
in the share register of the Company attached hereto as Schedule “B”; and

 
(b)   
covenants and agrees in favour of the Lender that it shall not issue or allot
any additional shares in the capital of the Company unless the certificates
representing the same are pledged and delivered to the Lender pursuant hereto.

 
8.
Voting. As long as there is no outstanding Event of Default, each of the
Pledgors shall have the right, subject to the restrictions hereinafter imposed,
to vote all Pledged Shares with the same force and effect as though they had not
been delivered to the Lender hereunder. If any of the Pledged Shares shall have
been transferred into the name of the Lender or its nominee, the Lender, on
request of the applicable Pledgor shall execute and deliver or cause to be
executed and delivered to the applicable Pledgor suitable proxies for voting
powers in favour of the nominee or nominees of the applicable Pledgor for
voting, and otherwise facilitate the voting of any such Pledged Shares. On the
security hereby constituted becoming enforceable, the Lender may enforce the
right to vote the Pledged Shares in the same manner and to the same extent as if
it was the absolute owner thereof until the applicable Pledgor shall again be
entitled under the provisions hereof to exercise the right of voting in respect
of the Pledged Shares.

 
9.
Dividends. Upon and during the continuance of an Event of Default, all dividends
and any other distributions in respect of the Pledged Shares shall be paid by
the Pledgors to the Lender and applied to payment of the Obligations.

 
10.
Protection of Collateral. The Lender’s responsibility hereunder is limited to
exercising in regard to the Pledged Shares and other Collateral the same degree
of care which it would exercise with respect to similar property of its own
where the Collateral would be held. The Lender may, in its discretion, protect
the property which underlies or is charged or affected by any of the Collateral
by instituting or joining in judicial proceedings by the purchase at judicial
sale thereof, by joining in any reorganization of such property or of the
corporation owning the same, or in any other manner which the Lender may deem
expedient.

 
11.
Securities Additional Security. This Pledge is in addition to and not in
substitution for any other security held by the Lender and shall not operate as
a merger of any simple contract debt or suspend the fulfillment of, or affect
the rights, remedies and powers of the Lender in respect of the Obligations, or
any other security held by the Lender for the Obligations.

 
12.
Event of Default. Upon the happening and during the continuance of an Event of
Default the Lender may enforce any and all security which it may hold for the
Obligations and may deal with or realize upon such of the Collateral as it may
in its sole discretion deem fit to the maximum extent permitted by applicable
law. The Lender shall not be obliged to exhaust its recourse against the
Pledgors or any other party or parties or against any other security or
securities it may hold before realizing on or otherwise dealing with the
Collateral. The Lender shall not be bound under any circumstances to realize
upon any of the Collateral or allow any Collateral to be sold, and shall not be
responsible for any loss occasioned by any sale of any collateral or by the
retention of or refusal to sell the same, nor shall the Lender be obliged to
collect or see to the payment of interest or dividends thereon, but all such
interest or dividends, if and when received by the Pledgors shall be forthwith
paid to the Lender.

 
 
4

--------------------------------------------------------------------------------

 
 
13.
Records. The records of the Lender as to payment of the Obligations being in
default or of any demand for payment having been made shall be prima facie
evidence of such default or demand.

 
14.
Application of Payments. Payments made in respect of the Obligations to the
Lender from time to time and the moneys realized from any securities held
therefor (including moneys realized from the enforcement of any of the
Collateral) may be applied on such part or parts of the Obligations as the
Lender may see fit, subject however to the terms and conditions of the
Commitment Letter.

 
15.
Extensions. The Lender may grant time, renewals, extensions, indulgences,
releases and discharges to, may take securities from and give the same and any
and all existing securities up to, may abstain from taking securities from, or
from perfecting securities of, may accept compositions from and may otherwise
deal with, the Pledgors, and all other persons and securities (including part of
the Collateral), as the Lender may see fit, without prejudice to the right of
the Lender to hold, deal with and realize on the Collateral, in any manner which
the Lender considers desirable.

 
16.
Expenses. All reasonable expenses incurred by the Lender in recovering or
enforcing payment of the Obligations or any part or parts thereof or realizing
upon any securities therefor including expenses or taking possession, protecting
and realizing upon any property comprised in such securities shall be added to
and shall be deemed to be a part of such Obligations and secured by this Pledge.

 
17.
Delivery of Copy/Waiver. Each of the Pledgors hereby acknowledges receiving a
copy of this Pledge. Each of the Pledgors waives all rights to receive from the
Lender a copy of any financing statement or financing change statement
registered or verification statement issued at any time in respect of this
Pledge.

 
18.
Release of Information. Each of the Pledgors hereby authorizes the Lender to
provide a copy of this Pledge and such other information as may be requested of
the Lender by persons entitled thereto under applicable law.

 
19.
Binding Effect. This Pledge shall enure to the benefit of and be binding upon
the parties hereto and their respective heirs, administrators, successors and
permitted assigns.

 
20.
Governing Law. This Pledge shall be governed by and construed in accordance with
the laws of the State of Nevada.

 
21.
Power of Attorney. Effective upon the occurrence and during the continuance of
an Event of Default, each of the Pledgors hereby constitutes and appoints the
Lender the true and lawful attorney of the applicable Pledgor irrevocably with
full power of substitution to do, make and execute all such assignments,
documents, acts, matters or things with the right to use the name of the
applicable Pledgor whenever and wherever it may be deemed necessary or expedient
for the purposes of exercising the Lender’s rights hereunder. Each of the
Pledgors hereby declares that the irrevocable power of attorney granted hereby
until the repayment and performance in full of the Obligations, being coupled
with an interest, is given for valuable consideration.

 
22.
Further Assurances. Each of the Pledgors shall execute any further and other
documents and instruments and do any further and other things that may be
necessary to implement and carry out the intent of this Pledge.

 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF this Pledge has been duly executed this 25th day of March,
2013.
 
VICTORY ELECTRONIC CIGARETTES, INC.
 

Per: /s/ Marc Hardgrove   Authorized Signatory         TECKMINE INDUSTRIES, INC.
        Per:  /s/ Nathan Woods   Authorized Signatory  

 
WITNESSED BY:
)
        /s/ Signed
)
   
)
  Name
)
   
)
/s/ Marc Hardgrove Address
)
MARC HARDGROVE  
)
   
)
   
)
  Occupation
)
 

 
 
6

--------------------------------------------------------------------------------

 
 
WITNESSED BY:
)
        /s/ Signed
)
   
)
  Name
)
   
)
/s/ David Martin Address
)
DAVID MARTIN  
)
   
)
   
)
  Occupation
)
 

 
WITNESSED BY:
)
   
)
  /s/ Signed
)
   
)
  Name
)
   
)
/s/ Brent Willis Address
)
BRENT WILLIS  
)
   
)
   
)
  Occupation
)
 

 
 
7

--------------------------------------------------------------------------------

 
 
WITNESSED BY:
)
 
      /s/ Signed
)
   
)
  Name
)
   
)
/s/ Paul Simon Address
)
PAUL SIMON
 
)
   
)
   
)
  Occupation
)
 

 
WITNESSED BY:
)
        /s/ Signed
)
   
)
  Name
)
   
)
/s/ Paul Dillman Address
)
PAUL DILLMAN  
)
   
)
   
)
  Occupation
)
 

 
 
8

--------------------------------------------------------------------------------

 
 
WITNESSED BY:
)
   
)
 
/s/ Signed
)
   
)
 
Name
)
   
)
/s/ John Perner
Address
)
JOHN PERNER  
)
   
)
   
)
  Occupation
)
 

 
 
WITNESSED BY:
)
   
)
 
/s/ Signed
)
   
)
 
Name
)
   
)
/s/ Steve Riffle
Address
)
STEVE RIFFLE
 
)
   
)
   
)
  Occupation
)
 

 
 
9

--------------------------------------------------------------------------------

 
 
SCHEDULE “A”
PLEDGED SHARES
 
Shares of Victory Electronic Cigarettes, Inc. issued in the name of the Plegors:
 
Certificate Number
Name of Pledgor
Number of Shares
Type of Shares
1
Marc Hardgrove
270,000
Common Shares
2
David Martin
40,000
Common Shares
3
Brent Willis
75,000
Common Shares
4
Paul Simon
60,000
Common Shares
5
Paul Dillman
25,000
Common Shares
6
John Perner
15,000
Common Shares
7
Steve Riffle
15,000
Common Shares

 
 
10

--------------------------------------------------------------------------------

 
 
SCHEDULE “B”
SHARE REGISTER OF
VICTORY ELECTRONIC CIGARETTES, INC.
 
[See Attached]
 
 
 
 
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 Authorized: 500,000 Shares of Common Stock
 

 STOCKHOLDERS REGISTER      VICTORY ELECTRONIC CIGARETTES, INC.  
 Common shares
Par Value $0.001
Date Share Certificate Issued Date Share Certificate Cancelled Full Name and
Address of Shareholder Number
of Shares
Acquired by Allotment, Conversion, Transfer (or) If Transferred, from whom Cert.
No.
Consideration Paid to Corporation                                   Cash or
Other Paid Per Share                   Other Than Cash Particulars              
  Cash [Cancel detail]s
Mar. 8, 2013
 
Marc Hardgrove
270,000
Conversion
(270,000)
 
1
Conversion of LLC units into common shares
   
Mar. 8, 2013
 
David Martin
40,000
Conversion (40,000)
 
2
Conversion of LLC units into common shares
   
Mar. 8, 2013
 
Brent Willis
75,000
Conversion
(75,000)
 
3
Conversion of LLC units into common shares
   
Mar. 8, 2013
 
Paul Corey Simon
60,000
Conversion
(60,000)
 
4
Conversion of LLC units into common shares
   
Mar. 8, 2013
 
Paul R.Dillman, Jr.
25,000
Conversion
(25,000)
 
5
Conversion of LLC units into common shares
   
Mar. 8, 2013
 
John Colin Perner
15,000
Conversion
(15,000)
 
6
Conversion of LLC units into common shares
   
Mar. 8, 2013
 
Stephen E. Riffle
15,000
Conversion
(15,000)
 
7
Conversion of LLC units into common shares
      Total issued:   500,000              

 
 
12

--------------------------------------------------------------------------------